Citation Nr: 0120540	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  94-49 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by seizures or blackouts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and J.D.S.


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which in pertinent part denied entitlement to 
service connection for the residuals of a left leg injury and 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a seizure 
disorder.  The veteran perfected appeals as to both issues.  
In a May 1996 remand order, the Board found the RO had 
improperly adjudicated the issue of entitlement to service 
connection for disability manifested by seizures or 
blackouts, and that de novo consideration was warranted.  The 
case was then remanded to the RO for appropriate development.

At a personal hearing in October 1996, the veteran, in 
essence, withdrew an appeal as to the issue of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a seizure disorder as a 
result of a psychiatric disorder.

In a supplemental statement of the case issued in September 
1997, the RO adjudicated the issue of entitlement to service 
connection for disability manifested by seizures or blackouts 
and denied the claim, finding that it was not well grounded.  
In February 1999 the veteran testified at a personal hearing 
before the undersigned Board Member at the VA Central Office 
in Washington, D.C.  

In an April 1999 decision, the Board denied entitlement to 
service connection for a left leg disability and found that 
the veteran's claim for service connection for a disability 
manifested by seizures or blackouts was well grounded, but 
then denied the claim for service connection for a disability 
manifested by seizures or blackouts on the merits.  The 
veteran subsequently filed a timely appeal to the U.S. Court 
of Appeals for Veterans Claims (Court).

In a Joint Motion for Partial Remand and Stay of Further 
Proceedings filed with the Court in June 2000, it was noted 
that the claim for entitlement to service connection for left 
leg disability would not be addressed in the Motion; the 
parties requested that the Board decision be affirmed as to 
that issue only.  Thus, the claim for service connection for 
a left leg disability will not be addressed herein.  With 
regard to the claim for service connection for a disability 
manifested by seizures or blackouts, the Board notes that by 
order dated in July 2000, the Court granted the Joint Motion 
for Partial Remand and Stay of Further Proceedings, vacated 
the part of the Board's April 1999 decision which denied 
service connection for a disability manifested by seizures or 
blackouts, and remanded the issue to the Board for 
appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken.

As noted above, by order dated in July 2000, the Court 
granted the Joint Motion for Partial Remand and Stay of 
Further Proceedings, vacated the part of the Board's April 
1999 decision which denied service connection for a 
disability manifested by seizures or blackouts, and remanded 
the issue to the Board for appropriate action.  In the Joint 
Motion, it was noted that of record was a Social Security 
benefits award notice, which referenced reports of three 
physicians, Dr. Muckenhausen, Dr. Fleenor, and Dr. 
Paranthaman, all of whom reportedly diagnosed the veteran 
with "post-traumatic seizures".  Such reports, however, were 
not associated with the claims folder.  In the Joint Motion 
it was also noted that the veteran had not been provided with 
a VA examination to determine the etiology of his current 
disability.  Thus, on remand, the RO should obtain the above-
referenced medical reports, as well as schedule the veteran 
for a VA neurological examination to determine the nature and 
probable etiology of any disability manifested by seizures or 
blackouts.  The Board also notes that the record reflects 
that the veteran has been treated by Dr. Kiser since 1982 and 
Dr. Sutherland; accordingly on remand complete treatment 
records should also be obtained from these physicians.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
disability manifested by seizures or 
blackouts since February 1999.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete 
treatment records from Dr. Muckenhausen, 
Dr. Fleenor, Dr. Paranthaman, Dr. 
Sutherland, and Dr. Kiser.  

3.  Thereafter, the veteran should be 
afforded a VA neurological examination to 
ascertain the nature and probable 
etiology of any disability manifested by 
seizures and blackouts.  The claims 
folder must be reviewed by the examiner 
prior to conducting the examination and 
the examiner should specifically note 
that the file has been reviewed.  The 
examiner should provide a diagnosis for 
any disability manifested by seizures and 
blackouts, and opine whether such 
disability is at least as likely as not 
related to the incident in service where 
the veteran was struck in the face, or 
the reported jeep accident in service, as 
opposed to other intervening causes.  The 
complete rationale for any opinion(s) 
expressed should be provided.  

4.  The RO should then readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


